Citation Nr: 1426940	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  08-17 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability with right lower extremity radiculopathy.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1969 to November 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for status post hemilaminectomy and discectomy of herniated nucleus pulposus on the right side (claimed as a back condition), radiculopathy of the right lower extremity (claimed as nerve damage), and bilateral hearing loss.  The back and nerve damage claims were subsequently consolidated in a March 2008 statement of the case.  

In August 2010, the Veteran testified at a hearing at the RO before an Acting Veterans Law Judge; a transcript of that hearing is associated with the claims file.  

In a June 2011 decision, the Board denied service connection for bilateral hearing loss (thus, this issue is no longer before the Board), and remanded the case to the RO for further development of the issue of service connection for a back disability with right lower extremity radiculopathy.  Following completion of that development, the case has now been returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ, or RO).  VA will notify the Veteran if further action is required.


REMAND

In a May 2014 letter, the Board informed the Veteran that the Veterans Law Judge who conducted the August 2010 hearing is no longer employed by the Board; he was offered the opportunity to testify at another hearing before a Veterans Law Judge who would decide his appeal.  He responded that he desired a videoconference hearing at the RO before a Veterans Law Judge sitting in Washington, DC.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the RO before a Veterans Law Judge.  Thereafter, process the appeal in accordance with established appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2013).



